 



EXHIBIT 10(p)
SECOND AMENDMENT TO CREDIT AGREEMENT
     This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of October 16, 2006 among FLORIDA EAST COAST INDUSTRIES, INC., a Florida
corporation (the “Borrower”), certain Subsidiaries of the Borrower as guarantors
(the “Guarantors”), the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Credit Agreement (defined below).
RECITALS
     WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent are parties to that certain Credit Agreement, dated as of February 22,
2005 (as previously amended or modified, the “Credit Agreement”).
     WHEREAS, Flagler Development Company, Beacon Station 22, 23 and 24 LP and
Gran Central – Deerwood North LLC (collectively, the “MetLife Borrowers”) are
borrowers under certain loans with Metropolitan Life Insurance Company (the
“MetLife Lender”) in an aggregate amount of $352,000,000 (the “MetLife Loans”)
and the MetLife Loans require the MetLife Borrowers to maintain certain levels
of windstorm insurance coverage (the “MetLife Insurance Limit”).
     WHEREAS, the MetLife Borrowers have been unable to obtain insurance in
satisfaction of the MetLife Insurance Limit.
     WHEREAS, the MetLife Lender has agreed to forbear the MetLife Insurance
Limit pursuant to that certain letter agreement dated as of September 29, 2006
attached hereto as Exhibit A; provided that the MetLife Borrowers meet certain
conditions, including, that the MetLife Borrowers repair damages resulting from
windstorm events not covered by insurance (the “MetLife Obligations”).
     WHEREAS, with respect to the Credit Agreement, the MetLife Obligations are
“Guaranties” by Loan Parties covering the obligations of other Loan Parties and
such Guaranties are “Debt.”
     WHEREAS, the parties hereto have agreed to amend the Credit Agreement such
that Leverage Ratio covenant is not effected by the MetLife Obligations, as
provided herein.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
AGREEMENT
     1. Amendments to Credit Agreement. The definition of “Debt” set forth in
Section 1.01 of the Credit Agreement is amended by adding the following sentence
to the end thereof:
     Notwithstanding anything in this definition to the contrary, for purposes
of calculating the financial covenant in Section 8.15(a), the obligations of
Flagler Development Company, Beacon Station 22, 23 and 24 LP and Gran Central –
Deerwood North LLC (collectively, the “MetLife Borrowers”) with respect to the
repair of damages resulting from a windstorm event not covered by insurance
under that certain letter agreement dated as of September 29, 2006 (the
“Forbearance Letter”) with Metropolitan Life Insurance Company (“MetLife”) shall
not be considered “Debt” (it being understood that should the MetLife Borrowers
incur indebtedness to satisfy such obligations then such indebtedness, while
outstanding, shall be considered to be

 



--------------------------------------------------------------------------------



 



“Debt”); provided that the MetLife Borrowers (i) maintain at least $60,000,000
in windstorm insurance coverage (whether self insured or otherwise) in
connection with the properties subject to the obligations to MetLife and
(ii) use commercially reasonable efforts to obtain insurance in satisfaction of
the insurance requirements in those certain loans among the MetLife Borrowers
and MetLife as set forth in the Forbearance Letter.
     2. Effectiveness; Conditions Precedent. This Amendment shall be and become
effective upon receipt by the Administrative Agent of copies of this Amendment
duly executed by the Borrowers, the Guarantors, and the Required Lenders.
     3. Ratification of Credit Agreement. The term “Credit Agreement” as used in
each of the Loan Documents shall hereafter mean the Credit Agreement as amended
and modified by this Amendment. Except as herein specifically agreed, the Credit
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. Each of the Loan
Parties acknowledge and consent to the modifications set forth herein and agree
that this Amendment does not impair, reduce or limit any of its obligations
under the Loan Documents (including, without limitation, the indemnity
obligations set forth therein) and that, after the date hereof, this Amendment
shall constitute a Loan Document.
     4. Authority/Enforceability. Each of the Loan Parties represents and
warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.
     (d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
organizational documents or (ii) materially violate, contravene or conflict with
any Requirement of Law or any other law, regulation, order, writ, judgment,
injunction, decree or permit applicable to it or any of its Subsidiaries.
     5. No Default. The Loan Parties represent and warrant to the Administrative
Agent and the Lenders that after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.
     6. Release. In consideration of the Administrative Agent and the Required
Lenders entering into this Amendment on behalf of the Lenders, the Loan Parties
hereby release the Administrative Agent, the L/C Issuer, each of the Lenders,
and the Administrative Agent’s, the L/C Issuer’s and each of the Lenders’
respective officers, employees, representatives, agents, counsel and directors
from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises

2



--------------------------------------------------------------------------------



 



from any action or failure to act solely in connection with the Loan Documents
on or prior to the date hereof.
     7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered promptly upon request.
     8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered and this Amendment shall be
effective as of the date first above written.

              BORROWER:   FLORIDA EAST COAST INDUSTRIES, INC.,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Vice President    

              GUARANTORS:   FLORIDA EAST COAST RAILWAY, L.L.C.,
a Florida limited liability company    
 
                FEC HIGHWAY SERVICES, INC.,
a Florida corporation    
 
                FLORIDA EXPRESS LOGISTICS, INC.,
a Florida corporation    
 
                FLORIDA EAST COAST DELIVERIES, INC.,
a Florida corporation    
 
                RAILROAD TRACK CONSTRUCTION CORPORATION,
a Florida corporation    
 
                FLAGLER TRANSPORTATION SERVICES, INC.,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Vice President, of each of the above Guarantors    

         
 
  BEACON STATION 22, 23 AND 24 LIMITED PARTNERSHIP,
a Delaware limited partnership    
 
       
 
       By: GCC BEACON 22, 23 & 24, LLC, is general partner    
 
            By FLAGLER DEVELOPMENT COMPANY,    
 
                 its sole member    

             
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                          GCC BEACON 22, 23 & 24, LLC, a Florida limited
liability company    
 
                            By:   FLAGLER DEVELOPMENT COMPANY,
its sole member    
 
                   
 
          By:   /s/ Bradley D. Lehan    
 
                   
 
          Name:   Bradley D. Lehan
   
 
          Title:   Vice President    

                          GRAN CENTRAL-DEERWOOD NORTH, L.L.C., a Delaware
limited
liability company    
 
                            By:   FLAGLER DEVELOPMENT COMPANY,
its sole member    
 
                   
 
          By:   /s/ Bradley D. Lehan    
 
                   
 
          Name:   Bradley D. Lehan    
 
          Title:   Vice President    

                  FLAGLER DEVELOPMENT REALTY, INC.,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Vice President           FLAGLER DEVELOPMENT COMPANY,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Vice President    
 
                FDC LAND HOLDINGS, LLC,
a Florida limited liability company    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                FEC COMPANY,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  FECR LAND HOLDINGS, LLC,
a Florida limited liability company    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Vice President    
 
                BN EXPANSION, LLC,
a Florida limited liability company    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                FLAGLER COMMONS, LLC
a Florida limited liability company    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                ATLAS PROPERTY II, LLC
a Florida limited liability company    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                ATLAS PROPERTY III, LLC
a Florida limited liability company    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                CODINA GROUP, INC.
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                CODINA REAL ESTATE MANAGEMENT, INC.,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



                  CODINA CONSULTING, INC.,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                CODINA DEVELOPMENT CORPORATION,
a Florida corporation      
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                CODINA CONSTRUCTION CORPORATION,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                CODINA REALTY SERVICES, INC.,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                C&S REAL ESTATE DEVELOPMENT CORP.,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                CODINA RESIDENTIAL, INC.,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                CODINA RESIDENTIAL, LTD.,
a Florida limited partnership    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



                  CODINA/FAIRFIELD I, LLC,
a Florida limited liability company    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                SEVILLA BUILDING, INC.,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                SEVILLA BUILDING, LTD.,
a Florida limited partnership    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                C/CM LEJEUNE, INC.,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                C/CM LEJEUNE, LTD.,
a Florida limited partnership    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                CM LEJEUNE, INC.,
a Florida corporation    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                FLAGLER DORAL, LLC,
a Florida limited liability company    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



                  BEACON COUNTYLINE, LLC,
a Florida limited liability company    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                FEC LAKES, LLC,
a Florida limited liability company    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    
 
                FLAGLER BOCA 54, LLC,
a Florida limited liability company    
 
           
 
  By:   /s/ Bradley D. Lehan    
 
           
 
  Name:   Bradley D. Lehan    
 
  Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



             
ADMINISTRATIVE
            AGENT:   BANK OF AMERICA, N.A.,
as Administrative Agent    
 
           
 
  By:   /s/ Michael Brashler    
 
           
 
  Name:   Michael Brashler    
 
  Title:   Vice President    
 
            LENDERS:   BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender    
 
           
 
  By:   /s/ John M. Hall    
 
           
 
  Name:   John M. Hall    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK    
 
           
 
  By:   /s/ Sarah Hudson Anderson    
 
           
 
  Name:   Sarah Hudson Anderson    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Charles N. Kauffman    
 
           
 
  Name:   Charles N. Kauffman    
 
  Title:   Senior Vice President    

 